 



Exhibit 10.2

Transitional Services Agreement between Suzanne E. MacCormack and Moldflow
Corporation (“the Agreement”) dated as of January 10, 2005.

WHEREAS, the parties to this Agreement are also party to an Employment Agreement
dated as of the 16th day of August, 2002; and

WHEREAS, Ms. MacCormack has provided the Company with an indication of her
intention to resign from the Company; and

WHEREAS the parties desire to set forth the terms of a transitional arrangement
whereby Ms. MacCormack will continue to be employed by the Company until
February 15, 2005.

NOW THEREFORE, the parties hereto agree as follows:



  1.   Ms. MacCormack will remain in the position of Executive Vice President
and Chief Financial Officer from the date hereof until the date on which the
Company files its Quarterly Report on Form 10-Q for the quarter ended
December 25, 2004 (the “Quarterly Report”), which filing is expected to be on or
about February 3, 2005. Following the filing of such Quarterly Report,
Ms. MacCormack will resign from the position of Executive Vice President and CFO
but will remain employed by the Company between such date and February 15, 2005
in the position of Special Adviser to the CEO. In such position, Ms. MacCormack
shall be entitled to compensation and benefits equivalent to those she was
entitled to prior to such date.     2.   Notwithstanding the foregoing, the
parties agree that if for any reason the Quarterly Report is not filed by the
Company prior to February 15, 2005, Ms. MacCormack shall in any event be
entitled to and will resign all of her positions with Moldflow effective on such
date.     3.   The parties agree that other than as specifically modified above,
the remaining terms and conditions of the Employment Agreement remain in full
force and effect and are binding on the parties in accordance with their terms.

IN WITNESS WHEREOF, the parties have set their hands on the date set forth
above.

MOLDFLOW CORPORATION

By:
Title:


--------------------------------------------------------------------------------

Suzanne E. MacCormack

